Name: COMMISSION REGULATION (EC) No 781/96 of 29 April 1996 fixing the export refunds on beef
 Type: Regulation
 Subject Matter: trade policy;  trade;  animal product;  cooperation policy
 Date Published: nan

 No L 106/22 EN Official Journal of the European Communities 30 . 4. 96 COMMISSION REGULATION (EC) No 781/96 of 29 April 1996 fixing the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10; Having regard to the Treaty establishing the European Community, Whereas, in view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one-third; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2417/95 (2), and in particular Article 13 thereof, Whereas Article 13 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund; whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland; whereas, to allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States; whereas there are possibilities for expor ­ ting such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries; whereas a refund should accordingly be set;Whereas Commission Regulation (EEC) No 32/82 (3), aslast amended by Regulation (EEC) No 31 69/87 (4), (EEC) No 1964/82 (^ as amended by Regulation (EEC) No 3169/87, and (EEC) No 2388/84 (6), as last amended by Regulation (EEC) No 3169/87 Q, lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products; Whereas, in the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community share of inter ­ national trade may be maintained by granting a refund corresponding to that at present available; Whereas it follows from applying those rules and critena to the foreseeable situation on the market in beef and veal that the refund should be as set out below; Whereas, in the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant;Whereas, given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted, on the one hand, on bovine animals intended for slaughter of a live weight greater than 220 kilograms and less than 300 kilograms, and, on the other, on adult bovine animals of a live weight of at least 300 kilograms; Whereas Commission Regulation (EEC) No 3846/87 (8), as last amended by Regulation (EC) No 310/96 (9), esta ­ blishes the agricultural product nomenclature for the purposes of export refunds; whereas, with a view to clarifi ­ cation, the destinations must be identified in a seperate Annex; Whereas export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201 , on some frozen meat listed Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought in line with those on fresh or chilled cuts other than those from adult male bovine animals; ( 1 ) OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 248 , 14. 10 . 1995, p. 39. (3) OJ No L 4, 8 . 1 . 1982, p. 11 . (4) OJ No L 301 , 24. 10 . 1987, p. 21 . (4 OJ No L 212, 21 . 7. 1982, p. 48 . ( «) OJ No L 221 , 18 . 8 . 1984, p. 28 . n OI No L 370, 19. 12. 1992, p. 16 . (8) OJ No L 366, 24. 12. 1987, p. 1 . O OJ No L 46, 23 . 2. 1996, p. 1 . 30 . 4. 96 EN Official Journal of the European Communities No L 106/23 other than uncooked, falling within CN code 1 602 50, experience has shown that it is possible to delete from the refund nomenclature several products falling within CN code 1602 50 31 and to amend the list of products falling within CN code 1 602 50 80; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION ­ Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat falling within CN code 1 602 50; whereas exclusively beef and veal products should accordingly be set apart and a new heading should be created for mixtures of meats or offals ; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products ('), as amended by Regula ­ tion (EEC) No 2026/83 (2); Whereas refunds on female animals should vary depen ­ ding on their age in order to prevent abuses in the export of certain pure-bred breeding animals; Whereas Council Regulation (EEC) No 990/93 (3), as amended by Regulation (EC) No 1380/95 (4), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia und Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (*); whereas account should be taken of this fact when fixing the refunds; Whereas, notwithstanding the subdivision of the combined nomenclature for prepared and preserved meat, Article 1 1 . The list of products on which export refunds as referred to in Article 13 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in the Annex I. 2. The destinations are identified in Annex II to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 7. 3 . 1980, p. 5. (2) OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 102, 28 . 4. 1993, p. 14. (&lt;) OJ No L 138 , 21 . 6. 1995, p. 1 . Is) OJ No L 65, 15. 3. 1996, p. 1 . No L 106/24 EN Official Journal of the European Communities JU. 4. ^6 ANNEX I to the Council Regulation of 29 April 1996 fixing export refunds on beef (ECU/100 kg) \ (ECU/100 kg) Product code Destination Refund f) (') Product code Destination Refund Ã ) (*)  Live weight   Net weight  010210 10 120 01 82,00 l l 0201 20 20 120 02 114,00 010210 10 130 02 54,50 03 03 79,50 37,50 04 19,00 04 39,50 010210 30 120 01 82,00 0201 20 30 1 10 (') 02 112,50 0102 10 30 130 02 54,50 03 77,00 03 37,50 04 38,00 04 19,00 0201 20 30 120\ 02 83,00 0102 10 90 120 01 82,00 03 58,50 0102 90 41 100 02 73,00 04 29,00 0102 90 51 000 02 54,50 I II 03 37,50 0201 20 50 1 10 (') 02 196,50 04 19,00 03 131,00 0102 90 59 000 02 54,50 04 65,00 03 37,50 0201 20 50 120 02 145,00 04 19,00 03 100,00 0102 90 61 000 02 54,50 04 50,00 03 37,50 04 19,00 0201 20 50 130 (') 02 112,50 0102 90 69 000 02 54,50 03 77,00 03 37,50 04 38,00 04 19,00 0201 20 50 140 02 83,00 0102 90 71 000 02 73,00 03 58,50 03 48,00 04 29,00 04 24,00 II 0102 90 79 000 02 73,00 0201 20 90 700 02 83,00 03 48,00 03 58,50 04 24,00 04 29,00 0201 30 00 050 (4) 05 100,50  Net weight  0201 30 00 100 (2) 02 274,00 0201 10 00 1 10 (') 02 112,50 03 187,50 03 77,00 04 94,00 04 38,00 06 240,50 0201 10 00 120 02 83,00 0201 30 00 150 (6) 08 145,50 03 58,50 09 133,50 04 29,00 03 112,50 0201 10 00 130 (') 02 155,00 04 56,50 03 104,00 I 06 130,50 04 52,50 07 81,00 0201 10 00 140 02 114,00 I 03 79,50 0201 30 00 190 (6) 02 115,00 04 39,50 03 75,50 0201 20 20 1 10 (') 02 155,00 04 37,50 03 104,00 06 92,50 04 52,50 07 81,00 30 . 4. 96 EN Official Journal of the European Communities NO L 1U6/Z5 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund 0 C) Product code Destination Refund Ã ) (*) l  Net weight   Net weight  0202 10 00 100 02 83,00 1602 50 10 120 02 132,50 03 58,50 03 106,00 (8) 04 29,00 04 1 06,00 (8) 0202 10 00 900 02 114,00 1602 50 10 140 02 1 1 7,00 (8) 03 79,50 03 94,00 (8) 04 39,50 04 94,00 (8) 0202 20 10 000 02 114,00 1602 50 10 160 02 94,00 (8) 03 79,50 03 75,50 (8) 04 39,50 04 75,50 (8) 0202 20 30 000 02 83,00 1602 50 10 170 02 62,50 (8) 03 58,50 03 50,00 (8) 04 29,00 04 50,00 (8) 0202 20 50 100 02 145,00 1602 50 10 190 02 62,50 03 100,00 03 50,00 04 50,00 04 50,00 0202 20 50 900 02 83,00 1602 50 10 240 02 03 58,50 03 04 29,00 04  0202 20 90 100 02 83,00 1602 50 10 260 02 03 58,50 03  04 29,00 04  0202 30 90 100 (&lt;) 05 100,50 1602 50 10 280 02  0202 30 90 400 (6) 08 145,50 03  09 133,50 04  03 112,50 1602 50 31 125 01 129,50 (*) 04 06 56,50 130,50 1602 50 31 135 01 75,50 (8) 07 81,00 1602 50 31 195 01 37,00 0202 30 90 500 (6) 02 115,00 1602 50 31 325 01 116,00 (*) 03 75,50 1602 50 31 335 01 67,50 (8) 04 37,50 1602 50 31 395 01 37,00 06 07 92,50 81,00 1602 50 39 125 01 129,50 (*) 0202 30 90 900 07 81,00 1602 50 39 135 01 75,50 (8) 0206 10 95 000 02 115,00 1602 50 39 195 01 37,00 03 75,50 1602 50 39 325 01 1 1 6,00 0 04 37,50 1602 50 39 335 01 67,50 (8) 06 92,50 1602 50 39 395 01 37,00 0206 29 91 000 02 115,00 1602 50 39 425 01 85,50 (*) 03 04 75,50 37,50 1602 50 39 435 01 50,00 (8) 06 92,50 1602 50 39 495 01 37,00 0210 20 90 100 02 96,00 1602 50 39 505 01 37,00 04 57,00 1602 50 39 525 01 85,50 0 0210 20 90 300 02 119,00 1602 50 39 535 01 50,00 (8) 0210 20 90 500 (3) 02 119,00 1602 50 39 595 01 37,00 No L 106/26 I EN I Official Journal of the European Communities 3U. 4. y6 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund f7) O Product code Destination Refund f) f)  Net weight   Net weight  1602 50 39 615 01 37,00 1602 50 80 495 01 37,00 1602 50 39 625 01 16,50 1602 50 80 505 01 37,00 1602 50 39 705 01 19,00 1602 50 80 515 01 16,50 1602 50 39 805 01  1602 50 80 535 01 50,00 (8) 1602 50 39 905 01  1602 50 80 595 01 37,00 1602 50 80 135 01 75,50 (8) 1602 50 80 615 01 37,00 1602 50 80 195 01 37,00 1602 50 80 625 01 16,50 1602 50 80 335 01 67,50 (8) 1602 50 80 705 01 19,00 1602 50 80 395 01 37,00 1602 50 80 805 01  1602 50 80 435 01 50,00 (8) 1602 50 80 905 01  (') Entry under this subheading is subject to the submission of the certificate appeanng in the Annex to amended Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in amended Commission Regulation (EEC) No 1964/82. (  ') The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine . (*) Carried out in accordance with amended Commission Regulation (EEC) No 2973/79. o OJ No L 221 , 19. 8 . 1984, p. 28 . (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210 of 1 . 8 . 1986, p. 39). f) Article 13 ( 10) of amended Regulation (EEC) No 805/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries . (8) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Commission Regulation (EEC) No 565/80. (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended. 30. 4. 96 EN Official Journal of the European Communities No L 106/27 ANNEX II Zone 01 : all third countries Zone 02: zones 08 and 09 Zone 03 Zone 05 400 United States of America Zone 06 809 New Caledonia 822 French Polynesia 373 Mauritius 375 Comoros 377 Mayotte 378 Zambia 386 Malawi 388 South Africa 395 Lesotho 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 625 Gaza and Jericho 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 653 Yemen 720 China Zone 07 404 Canada Zone 08 022 Ceuta and Mehlla 024 Iceland 028 Norway 041 Faroe Islands 043 Andorra 044 Gibraltar 045 Vatican City 053 Estonia 054 Latvia 055 Lithuania 060 Poland 061 Czech Republic 062 Slovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 094 Serbia and Montenegro 096 Former Yugoslav Republic of Macedonia 109 The communes of Livigno and Campione d'ltalia; the island of Helgoland 406 Greenland 600 Cyprus 662 Pakistan 669 Sri Lanka 676 Myanmar (Burma) 680 Thailand 690 Vietnam 700 Indonesia 708 Philippines 724 North Korea 740 HongKong 950 Stores and provisions (Destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended) Zone 09 046 Malta 052 Turkey 072 Ukraine 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tajikistan 083 Kirghistan 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan 324 Rwanda 328 Burundi 329 St Helena and dependencies 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Cape Verde 248 Senegal 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 CÃ ´te d'Ivoire 276 Ghana 280 Togo 284 Benin 288 Nigeria 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 330 Angola 334 Ethiopia 336 Eritrea 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania Zone 04 355 Seychelles and dependencies 357 British Indian Ocean Territory 366 Mozambique039 Switzerland NB: The countries are those defined by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6).